UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4388


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ANTONIO TASTE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Jr.,
District Judge. (1:07-cr-00280-WO-1)


Submitted:    November 18, 2008            Decided:   December 16, 2008


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Gregory Davis,
OFFICE OF THE FEDERAL PUBLIC DEFENDER, Winston-Salem, North
Carolina, for Appellant.    Angela Hewlett Miller, Assistant
United   States Attorney,  Greensboro,  North Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
               Antonio    Taste     appeals     the      180-month      sentence        the

district court imposed after he pled guilty to possession of a

firearm     by    a     convicted    felon,     in       violation     of    18    U.S.C.

§ 922(g)(1)       (2006).      Counsel     submitted        a   brief       pursuant     to

Anders v. California, 386 U.S. 738 (1967), averring there are no

meritorious issues for appeal, but suggesting this court should

consider whether the district court erred by enhancing Taste’s

sentence, pursuant to 18 U.S.C. § 924(e)(1) (2006), because he

had at least three previous convictions for violent felonies.

Specifically, Taste was convicted of four counts of breaking or

entering in North Carolina state court in 2007 and was convicted

of strong arm robbery in South Carolina state court in 1998.

               Under § 924(e), a “violent felony” is defined as a

crime punishable by imprisonment for a term exceeding one year

that   is   one    of    several    specified       offenses,     or    a    crime      that

“otherwise involves conduct that presents a serious potential

risk      of      physical        injury       to        another.”          18     U.S.C.

§ 924(e)(2)(B)(ii) (2006).            In considering whether the district

court properly designated Taste an armed career criminal, we

review the district court’s legal determinations de novo and its

factual findings for clear error.                   United States v. Wardrick,

350 F.3d 446, 451 (4th Cir. 2003).                    In determining whether a

crime is a violent felony within the meaning of § 924(e), the

offense     is    considered      generically       in    terms   of    how       the    law

                                           2
defines     the    offense       and     not     in       terms       of    how     an   individual

offender      might       have    committed          it    on     a     particular        occasion.

Begay    v.    United      States,        128    S.       Ct.     1581,       1584       (2008).       In

particular,        “the    phrase      ‘maximum           term    of       imprisonment      .     .   .

prescribed by law’ for the ‘offense’ was not meant to apply to

the   top     sentence      in    a    guidelines          range.”           United       States       v.

Rodriguez, 128 S. Ct. 1783, 1792 (2008).

              In    United       States    v.        Harp,       406       F.3d    242    (4th   Cir.

2005),      the    defendant          argued     that       one        of    his    Armed    Career

Criminal Act predicate convictions, a North Carolina Class I

felony, did not qualify as “an offense punishable by a term of

imprisonment of more than one year” because “the maximum non-

aggravated punishment” was twelve months.                                   Harp, 406 F.3d at

245-46.       Declining, as in United States v. Jones, 195 F.3d 205

(4th Cir. 1999), to apply an “individualized analysis,” we held

in Harp that, “to determine whether a conviction is a crime

punishable by a prison term exceeding one year, Jones dictates

that we consider the maximum aggravated sentence that could be

imposed for that crime upon a defendant with the worst possible

criminal history.”           Harp, 406 F.3d at 246.

              Taste       acknowledges          that      the     maximum          sentences     that

could be imposed upon any defendant for his prior convictions

exceed one year.           Accordingly, the district court did not err in

applying the § 924(e)(1) enhancement.

                                                 3
               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                              This court

requires that counsel inform Taste, in writing, of the right to

petition   the     Supreme     Court    of       the    United     States      for   further

review.    If Taste requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move     in   this      court        for        leave      to    withdraw       from

representation.       Counsel’s motion must state that a copy thereof

was served on Taste.

               We dispense with oral argument because the facts and

legal    contentions     are    adequately             presented    in   the     materials

before    the    court   and    argument         would     not     aid   the    decisional

process.



                                                                                     AFFIRMED




                                             4